Citation Nr: 0700941	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-19 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
January 1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2005, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate consideration.   

In a May 2006 rating decision, the RO granted service 
connection for osteoarthritis of the left large toe 
consistent with a history of gout.  The veteran has neither 
initiated an appeal of the initial rating or effective date 
assigned nor has any such appeal been perfected for the 
Board's review.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.


FINDING OF FACT

Hypertension was not present in service or to a compensable 
degree within one year of the veteran's separation from 
service, and is not etiologically related to service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the veteran was provided with the 
notice required under the VCAA by letters mailed in March 
2001 and December 2005.  This notice included notice that he 
should submit any pertinent evidence in his possession and 
that he should provide any outstanding medical records 
pertaining to treatment of his hypertension since service or 
provide the identifying information to enable VA to obtain 
such records on his behalf in accordance with the Board's 
directive in the November 2005 Remand.  The veteran was also 
provided with the requisite notice with respect to the 
disability-evaluation element and the effective-date element 
of his claim in the May 2006 supplemental statement of the 
case.  Therefore, the Board is satisfied that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

In regard to VA's duty to assist, the record reflects that 
the Appeals Management Center (AMC) obtained VA treatment 
records from the Denver VA Medical Center (MC) in accordance 
with the Remand.  Additional VA treatment records were 
obtained from the Pittsburgh VAMC.  Finally, pursuant to the 
Remand, the AMC provided the e veteran with an appropriate 
medical examination and obtained a medical opinion on the 
etiology of his hypertension.  The veteran has not identified 
any outstanding evidence, to include medical records, that 
could be obtained to substantiate his claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the originating agency and the 
AMC have complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation. 

Following the completion of all indicated development of the 
record, the AMC readjudicated the veteran's claim in May 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the AMC on the merits 
of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency or AMC were insignificant and non-
prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.  

Evidence

According to the September 2005 Informal Hearing 
Presentation, the veteran contends that elevated blood 
pressure readings in service represented the prodromal phase 
of hypertension diagnosed after service. 

The service medical records showed diastolic pressures of 60 
to 88 and systolic pressures of 94 to 140 with blood pressure 
readings of 122/96 in November 1972, 120/94 in November 1976, 
120/90 in April 1978, 110/90 in December 1981, 130/90 in 
February 1982, and 124/90 and 129/90 in March 1985.

After service, the March 1988 VA examination report showed 
that the veteran had a blood pressure reading of 126/90.  The 
examiner noted an impression of mild diastolic hypertension.  
VA treatment records dated from 1995 to 2006 show that the 
veteran was followed for hypertension.  

The March 2006 VA examination report shows that the examiner 
reviewed the claims file.  The examiner noted that there was 
no documentation during the veteran's service that showed 
treatment for or diagnosis of hypertension.  The examiner 
related that the veteran reported that he was officially 
diagnosed with hypertension in November 1995 at which time he 
was placed on medication.  The veteran indicated that he felt 
that his episodes of lightheadness for which he was seen 
numerous times during service were symptomatic of high blood 
pressure, but the examiner observed that during most of those 
episodes when he was evaluated, his blood pressure was within 
normal range.  On the current exam, his blood pressure 
readings were 148/90, 130/88, and 128/86.  The examiner 
provided a diagnosis of hypertension.

The examiner noted that there was no evidence clinically or 
for treatment or diagnosis of hypertension while the veteran 
was in service.  The examiner maintained that the episodes of 
lightheadedness and dizziness reported by the veteran could 
not be definitively diagnosed as hypertension.  The examiner 
added that there were many other conditions that could have 
attributed to those symptoms.  The examiner further noted 
that there was no official diagnosis and blood pressure 
readings given when the veteran was evaluated for dizziness 
and lightheadness were within normal range.  The examiner 
opined that there was less than 50/50 chance that the 
veteran's hypertension originated during his active service. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension manifests to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

For hypertension to be considered manifested to a compensable 
degree, the evidence must show diastolic pressure of 
predominantly 100 or more, systolic pressure of 160 or more, 
or there must be a history of diastolic pressure 
predominantly 100 or more for which continuous medication is 
required for control. See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2006).  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence shows that the veteran is currently 
diagnosed with hypertension, but it also shows that this 
chronic disorder for which medication has been prescribed was 
not initially diagnosed until several years following the 
veteran's discharge from service.  Moreover, in the opinion 
of the March 2006 VA examiner, the veteran's hypertension is 
not etiologically related to his service.  The VA examiner's 
opinion was based on a review of the veteran's claims file 
and examination of the veteran and is properly supported.  
Therefore, the Board has found it to be persuasive.  There is 
in fact no medical evidence supportive of the proposition 
that hypertension was present in service or within one year 
of the veteran's separation from service or that it is 
etiologically related to service.  While the veteran might 
sincerely believe that the disorder was initially manifested 
in service, his lay opinion concerning this matter requiring 
medical expertise is of no probative value.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Service connection for hypertension is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


